UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4751



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONALD DAVID ELLISON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:04-cr-00028-7)


Submitted:   July 13, 2007                 Decided:   August 9, 2007


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trevor M. Fuller, FULLER & BARNES, LLP, Charlotte, North Carolina,
for Appellant.   Gretchen C.F. Shappert, United States Attorney,
Charlotte, North Carolina, Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald David Ellison pled guilty to possession with

intent   to      distribute    methamphetamine         and   possession    of

pseudoephedrine    with   intent    to   manufacture     methamphetamine   in

violation of 21 U.S.C. §§ 841, 846 (2000) and 18 U.S.C. § 2 (2000).

The district court sentenced Ellison to 188 months’ imprisonment.

Ellison did not file a notice of appeal after the court entered

judgment.   On June 22, 2006, Ellison filed a motion under 28 U.S.C.

§ 2255 (2000), asserting his trial counsel failed to file a notice

of appeal on his behalf.      The district court granted the motion and

entered an amended judgment from which Ellison could appeal.

Ellison filed a timely notice of appeal from the second judgment.

On appeal and after Ellison’s counsel filed a brief, Ellison filed

a pro-se supplemental brief.

            Ellison’s counsel first argues that the district court

erred by enhancing Ellison’s sentence based on its factual findings

that   Ellison    possessed    a   gun   and    that   the   manufacture   of

methamphetamine in this case created a substantial risk of harm to

the environment.    U.S. Sentencing Guidelines Manual § 2D1.1(b)(1),

(6) (2004).      Ellison contends the Government failed to submit

evidence supporting these findings.            When, as here, the district

court relies on information in the Presentence Report in making

findings, the defendant bears the burden of establishing that the

information relied on by the district court is incorrect; mere


                                    - 2 -
objections are insufficient.        United States v. Love, 134 F.3d 595,

606 (4th Cir. 1998); United States v. Terry, 916 F.2d 157, 162 (4th

Cir. 1990).     “Without an affirmative showing the information is

inaccurate, the court is ‘free to adopt the findings of the

[presentence      report]    without      more     specific       inquiry     or

explanation.’”     United States v. Love, 134 F.3d 595, 606 (4th Cir.

1998) (citations omitted).      After thoroughly reviewing the record,

we find Ellison has not met his burden.

             Ellison’s counsel also argues that Ellison’s sentence was

procedurally    unreasonable    because     the   court    merely   mentioned

without articulating its consideration of the sentencing factors

under   18   U.S.C.   §   3553(a)   (2000).       This    Court   reviews    the

imposition of a sentence for reasonableness.               United States v.

Booker, 543 U.S. 220, 260-61 (2005); United States v. Hughes, 401

F.3d 540, 546-47 (4th Cir. 2005).             After Booker, courts must

calculate the appropriate guideline range, making any appropriate

factual findings.     United States v. Davenport, 445 F.3d 366, 370

(4th Cir. 2006).      The court then should consider the resulting

advisory guideline range in conjunction with the factors under 18

U.S.C.A. § 3553(a), and determine an appropriate sentence.                  “[A]

sentence     within   the    proper    advisory     Guidelines      range     is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006); see Rita v. United States, ___ U.S. ___, 2007

WL 1771772146 (U.S. June 21, 2007) (No. 06-5754).


                                    - 3 -
              “[A]    defendant       can    only    rebut   the     presumption      by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                  United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks and

citation omitted), cert. denied, 2007 U.S. LEXIS 8718 (U.S. June

29,   2007)    (No.       06-5439).         “A   sentence    may    be     procedurally

unreasonable,        if    the   district        court   provides        an   inadequate

statement of reasons.”           United States v. Moreland, 437 F.3d 424,

434 (4th Cir.) (internal quotation marks and citation omitted),

cert. denied, 126 S. Ct. 2054 (2006).

              “[A] district court’s explanation should provide some

indication (1) that the court considered the § 3553(a) factors with

respect to the particular defendant; and (2) that it has also

considered the potentially meritorious arguments raised by both

parties   about      sentencing.”            Montes-Pineda,        445    F.3d   at   380

(citations omitted).          “[I]n determining whether there has been an

adequate explanation, [this Court does] not evaluate a court’s

sentencing statements in a vacuum.”                 Id. at 381.          Rather, “[t]he

context surrounding a district court’s explanation may imbue it

with enough content for [this Court] to evaluate both whether the

court considered the § 3553(a) factors and whether it did so

properly.”     Id.

              Here the court sentenced Ellison at the bottom of the

properly calculated guidelines’ range.                   Ellison fails to provide


                                            - 4 -
any reason why he should have been sentenced below the guidelines’

range.     Although the court did not articulate any substantive

explanation      of     the       sentence,     it    specifically          noted       its

consideration of the Booker decision and 18 U.S.C. § 3553(a) in

imposing its sentence.              Because Ellison can not overcome the

presumption of reasonableness, and the sentence is the minimum

recommended      by   the     sentencing      guidelines      range,    we    find      the

sentence to be reasonable.

            Finally, we have reviewed the issues raised in Ellison’s

pro se supplemental brief and find them without merit.                           Based on

the    foregoing,     we    grant    Ellison’s       motion    to    file    a    pro    se

supplemental brief and affirm the judgment of the district court.

We    dispense   with      oral    argument    because     the      facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                        - 5 -